Citation Nr: 1211358	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that in the February 2002 decision, the RO awarded the Veteran service connection for PTSD and assigned a 30 percent disability rating, effective June 8, 2001.  By a December 2004 statement of the case (SOC), the Veteran's PTSD rating was increased to 50 percent, effective May 24, 2001.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's PTSD, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial PTSD rating greater than 50 percent and entitlement to TDIU were previously before the Board in March 2008 at which time the matters were remanded for further development, to include affording the Veteran a VA examination to assess the current severity of his PTSD and determine whether he is unemployable due to his service-connected disabilities.  That development having been completed, the Board may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 12, 2005, the Veteran's service-connected PTSD was manifested by anxiety, irritability, depressed mood, sleep impairment, hypervigilance, nightmares, intrusive thoughts, and difficulty concentrating; his symptomatology resulted in a moderate level of overall social and occupational impairment.  

2.  Since October 12, 2005, the Veteran's service-connected PTSD has been manifested by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment was not shown.

3.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to October 12, 2005, the criteria for an initial evaluation in excess of 50 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for a 70 percent disability rating for service-connected PTSD have been met since October 12, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran is service connected for PTSD, which has been evaluated as 50 percent disabling since May 24, 2001.  A review of the record shows that the Veteran was afforded a VA examination in October 2001, at which time it was noted that he was being followed at the Marion, Illinois, VA medical center (VAMC) for his PTSD.  The Veteran reported moderate to severe nightmares three to four times a week, moderate to severe flashbacks two to three times a week, insomnia, difficulty concentrating, hypervigilance, and avoidance of situations that might reactivate memories of the trauma.  

It was noted that the Veteran had been married to his wife for 48 years.  He had one living daughter.  The degree and quality of his social relationships were described as moderate.  The Veteran reported visiting friends in his leisure time.  

Mental status examination revealed a moderate level of psychosocial functioning.  Hallucinations, delusions, thoughts of suicide, homicidal ideation, obsessive or ritualistic behavior, and panic attacks were all denied.  The Veteran's concentration was impaired, but there was no impairment of thought process or communication.  His short-term memory was normal, but he was unable to recall significant details of his trauma.  The Veteran was oriented times three and he was able to maintain minimal personal hygiene and other basic activities of daily living.  His mood was described as chronically anxious and dysphoric.

The examiner found that the Veteran's symptoms of recurrent dreams and nightmares, avoidance behavior, insomnia, difficulty concentrating, and hypervigilance were attributable to his PTSD.  The examiner also noted the presence of heightened physiological arousal.  The severity of the Veteran's PTSD was noted to be moderate and he was assigned a GAF (Global Assessment of Functioning) score of 55.

The Veteran was again seen for examination in January 2003.  It was noted that the Veteran had been prescribed a combination of Librium and Paxil.  The Veteran reported that his symptoms had increased in severity and frequency, stating that he no longer slept at night and had nightmares four to five times a week.  He also reported increased irritability.

The Veteran denied family problems, stating that he had just celebrated his 50th wedding anniversary.  He reported having some close friends whom he saw on a regular basis.  The Veteran stated that he played guitar, sang, and performed yard work during his leisure time.  He indicated difficulty functioning when he was unable to pursue his leisure activities.  The Veteran described his overall functioning to be fair.

Examination of the Veteran revealed that he was casually dressed and well groomed.  His thoughts were logical and goal directed, his mood stable, and his affect fluctuated consistent with the content of the session.  The Veteran had no problems communicating, but indicated difficulty concentrating.  Delusions, paranoia, hallucinations, and suicidal or homicidal ideation, plan, or intent were all denied.  The Veteran reported some depressed mood.  The examiner assigned a GAF score of 50 and stated that the Veteran's symptoms appeared to have increased in severity since the October 2001 examination.  The examiner indicated that the Veteran had adequate social functioning and was able to take reasonable pleasure out of those relationships, but that he would likely have difficulty in functioning in an occupational setting.  

Outpatient treatment records from the Marion VAMC dated from October 1996 to November 2004 reflect GAF scores ranging from 45 to 60.  The Veteran reported an increase in symptoms brought on by the Iraq War.  He generally reported symptoms of anxiety, irritability, depressed mood, sleep impairment, hypervigilance, nightmares, and intrusive thoughts.  Suicidal ideation was consistently denied and there was no evidence of a thought disorder or psychoses.  

A January 2005 treatment note recorded the Veteran's complaints of depression, moodiness, and trembling.  His mood was noted to be dysthymic and his affect was flat.  Treatment records dated in 2005 recorded GAF scores of 50.

On examination in October 2005, it was noted that the Veteran was married to his wife of 53 years.  His relationships with his wife, daughter, and grandchild were described as good.  Socially, the Veteran reported having a few good friends and stated that he enjoyed playing the guitar and gardening.  The Veteran reported that since his last VA examination, he had suffered a decline in his mental and physical health, noting that he had had a hernia repair.  The Veteran indicated that his most troubling symptoms were his sleep impairment and nightmares, stating that he would wake up and be unable to calm down.  Nightmares were said to occur four to five times a week and the Veteran indicated only several hours of sleep a nights.  He reported thoughts of suicide, but stated that he had no plans or intent.  Daily intrusive thoughts were noted, as were flashbacks one to two times a week.  The Veteran reported all symptoms of reactivity when experiencing intrusive thoughts, nightmares, and/or flashbacks.  He avoided conversations about his military service, fireworks, war news, and war movies.  The Veteran reported daily feelings of emotional numbness, withdrawal, and detachment.  Difficulty concentrating, hypervigilance, and an exaggerated startle response were also endorsed.  

The VA examiner noted that the Veteran had been retired since 1989 and stated, therefore, that occupationally, he was not affected by his PTSD symptoms.  The examiner did find the Veteran's social functioning to suffer tremendously as a result of his PTSD symptoms.  

Mental status examination revealed that the Veteran was casually and neatly dressed.  His eye contact was fair throughout the interview.  It was noted that the Veteran was capable of maintaining personal hygiene and other activities of daily living, although he relied heavily on his wife to remind him of his medications and appointments.  The Veteran reported his mood to be depressed and anxious, and his affect was observed to be appropriate to the context of the conversation.  His thought process was goal directed and delusions and hallucinations were not present.  The Veteran's long and short-term memory appeared problematic.  Obsessive rituals and impaired impulse control were denied.  Symptoms of panic attacks were not noted, but prior clinical observation was shown.  

The examiner noted changes in functioning in the following areas:  affect; mental health; cognition; sleep; health; and social relationships.  Changes in psychosocial status and quality of life were noted in routine responsibilities of self-care, family role functioning, physical health, social and interpersonal relationships, and recreation and leisure pursuits.  The examiner assigned a GAF score of 51.  

In a December 2005 statement, the Veteran expressed his dissatisfaction with his assigned 50 percent disability rating, stating that the medication he was taking rendered him unable to mix with society.  As a result, he spent most of his time alone at home.  He stated that his depression was almost unbearable and that he became easily angered over trivial things while in public.  He indicated that his inability to sleep at night left him exhausted during the day, which resulted in little desire or energy to do even the most routine functions.  He asserted that his symptoms left him unable to function in his usual occupation as a painter because he could not maintain a professional manner or perform the physical labor required of the job.

VA treatment records dated from 2005 through 2008 reveal GAF scores ranging from 45 to 65.  A February 2006 mental health outpatient note indicated passive thoughts of suicide.  The Veteran reported feeling as though he would be better off dead and indicated that he had felt that way for years.  Psychotic symptoms were denied.  The Veteran's mood was dysthymic and his affect flat.  He stated that he preferred to stay at home, as he became easily irritated by people.  In May 2006, the Veteran denied active suicidal and/or homicidal thoughts, plans, or intent.  He stated that he often wondered why he should stay alive, but indicated that it was unlikely that he would commit suicide.  Barriers to suicide were noted to be faith and locking up his ammunition.  The Veteran reported flashbacks several times a week.  A GAF score of 48 was recorded.  

On July 3, 2006, the Veteran's wife died.  A July 18, 2006, treatment record noted that the Veteran's wife had passed away earlier that month.  He reported that he had "found another lady friend."  A mental health note dated that same day revealed that the Veteran had been experiencing thoughts of suicide since his wife died.  The Veteran denied any plans, saying that when thoughts arose he would talk to friends.  He stated that it had been rough, but he thought he was doing okay with his medication.  A GAF score of 52 was recorded.  In September 2006, the Veteran reported fleeting fantasies of self harm that had existed for many years.  He normally called family for support when these occurred.  In October 2006, he denied suicidal and homicidal ideation.  Psychotic symptoms were not noted.  His mood was described as good and his judgment adequate.  It was noted the Veteran continued to alter his medications per his own judgment, but had stated reasons for doing so.  A GAF score of 65 was recorded.  In July 2007, a VA staff psychiatrist opined that the Veteran's PTSD and depression would make it impossible for him to hold any meaningful employment.  

In August 2007, the Veteran reported depression and trouble sleeping.  His mood was euthymic and affect was congruent.  He reported impaired concentration, but stated that his short-term memory was intact.  His thought process was goal oriented and logical.  Suicidal ideation was noted, but delusions and hallucinations were denied.  The Veteran stated that he was anxious and irritable and had a low energy level.  He reported sleeping for two hours and waking frequently after that.  The Veteran stated that he had a girlfriend and that they would go out to eat at times.  He reported working in his yard, but denied any other hobbies.  A GAF score of 55 was recorded.  Similar findings were recorded in a November 2007 treatment note; however, the Veteran's daughter stated that she needed to remind the Veteran to take a shower and clean up after himself.  She believed that he may have been experiencing increased symptoms due to the holidays.  A GAF score of 52 was recorded.  

In November 2007, the Veteran's daughter submitted a statement wherein she reported that the Veteran had talked about suicide, especially in the wake of his wife's death.  She noted periods of tearfulness and bizarre behavior, such as turning the heat on when the temperature outside was 100 degrees.  The Veteran's nephew also submitted a statement attesting to the fact that the Veteran demonstrated suicidal tendencies.  In a letter from the Veteran's neighbor, it was noted that the Veteran had an explosive temper and talked about suicide.  The neighbor stated that he drove the Veteran to his appointments and took care of the Veteran's yardwork.  He also stated that his wife assisted the Veteran because the Veteran was unable to care for himself.  

In December 2007, the Veteran admitted to current suicidal ideation.  His mood was described as depressed and anxious and his affect was consistent with his stated mood.  His speech was unremarkable, judgment adequate, insight fair to good, and thought process linear and logical.  A GAF score of 45 was recorded.  

In February 2008, the Veteran reported that his mood had improved.  He indicated depression, but denied irritability.  His appetite was good and sleep variable.  He reported having bad nights twice a week when he would sleep for only two hours.  He stated that he continued to spend time with his girlfriend and enjoyed visiting his nephew.  Diagnoses of PTSD and major depression were recorded and a GAF score of 58 was assigned.  

In May 2008, the Veteran reported waking at night hollering.  He indicated night sweats and nightmares, as well as daily intrusive thoughts and flashbacks.  He reported that his symptoms had worsened in the last six to eight weeks, indicating that he now had chronic suicidal ideation but no intent.  A GAF score of 45-50 was assigned and the clinician indicated a moderate risk for suicidal behavior based on the presence of signs and symptoms of major depression or another severe mental disorder.  The clinician noted that the Veteran expressed clear reasons for continued living which might reduce the risk of suicidal behavior.  

The Veteran was afforded another VA examination in July 2008.  As to his occupational functioning, the examiner noted that the Veteran had not worked since the 1990s.  By trade, the Veteran had previously worked as a painter.  The Veteran indicated an inability to work, stating that while he was still working he was making frequent mistakes and missing a lot of work.  He reported walking off of jobs and bad-mouthing his clients.  He stated that his ability to function in an occupational setting currently would be impaired by his poor concentration and difficulties with memory and following instructions.  The Veteran also felt as though his exaggerated startle response would make it likely that he would fall off a ladder.  

The examiner stated that the level of the PTSD's symptomatology, which appeared severe, to include re-experiencing, avoidance, and increased arousal, would negatively impact his work performance and interfere with his ability to gain or maintain gainful employment due to his impaired efficiency, productivity, and reliability as a result of his decreased concentration, irritability, impaired social functioning, and increased autonomic arousal.  The examiner opined that the Veteran's problems in these areas would render him unable to work, even though he was retired.  

As to the Veteran's social functioning, the Veteran's daughter remained an active part of his life and he described having a good relationship with her.  It was noted that the daughter had taken on many of the duties that the Veteran's wife had performed prior to her death in 2006, such as cooking and encouraging the Veteran to keep clean.  The Veteran reported a close relationship with his grandson as well.  His other relationships were sparse and distant.  Although the Veteran's neighbor would bring in his mail and take care of his yard, it did not appear as though the two had a close relationship.  The examiner noted that the Veteran was mainly isolated, likely as a result of his PTSD.  

It was noted that the Veteran had experienced an exacerbation of PTSD symptoms since his last VA examination.  He had also suffered from additional health problems since that time.  The Veteran reported severe problems with concentration, sleeping, and nightmares.  He indicated frequent thoughts of suicide, noting that his daughter had removed his gun and ammunition from his home.  He currently had thoughts of suicide several times a week, but indicated no intent.  Homicidal ideation was denied.  The Veteran reported intrusive thoughts several times a day and nightmares every night.  He estimated that he receives three hours of sleep a night, stating that he has problems falling and staying asleep.  He also reported flashbacks three to four times a week.  The Veteran stated that all of his symptoms had increased in intensity since his last VA examination.  The examiner noted that the Veteran's other PTSD symptoms consisted of physiological reactivity, psychological distress when exposed to triggers of trauma, general numbing of responsiveness, and increased arousal, to include irritability, anger, hypervigilance, exaggerated startle response.

Examination of the Veteran revealed that he was clean, but had disheveled clothes and hair.  His speech was stuttered, which worsened with increased anxiety.  His mood was anxious and his affect was constricted.  His thought process was unremarkable and his judgment intact.  Suicidal ideation was noted.  Delusions were denied.  Sleep impairment was noted to be severe, interfering with daytime activities.  Auditory and olfactory hallucinations were present, but not persistent.  The examiner found these to be related to the Veteran's PTSD and perhaps the loneliness of an empty home.  The Veteran endorsed mild ritualistic behavior, such as checking his door locks several times throughout the night.  The Veteran described panic attacks three to four times a week in response to flashbacks manifested by shortness of breath, shaking, tingling, hot flashes, and sweating.  He stated that he does not like to go out alone for fear that a panic attack will occur in public.  The examiner opined that the Veteran met the criteria for panic disorder with agoraphobia, which appeared to be secondary to PTSD.  The examiner also found that the Veteran met the criteria for major depression.

The examiner indicated that the Veteran had made a poor adjustment since his past VA examination, to the extent that there were gross indications of behavior control problems and subjective unhappiness.  Anxiety, emotional detachment, and stuttered speech were all observed during the interview.  The examiner stated that the Veteran's PTSD symptoms appear to be related to changes in impairment in functional state and quality of life.  The examiner opined that the Veteran's symptoms had increased in severity since his last examination, noting increased irritability, anger, and hypervigilance, the frequency, intensity, and vividness of his intrusive thoughts, nightmares, and flashbacks, and increased inability to sleep.  The examiner found that the Veteran's symptoms caused significant impairment in functional status and quality of life.  The examiner further opined that the Veteran now suffers from panic disorder with agoraphobia, which appears to have developed in response to his PTSD symptoms.  The examiner also noted that the Veteran met the DSM-IV criteria for depression, which she stated likely resulted from a combination of his PTSD symptoms and the death of the Veteran's wife.  She indicated that it was possible that the death of the Veteran's wife had exacerbated his PTSD symptoms, but stated that it was not possible to separate the effects of the Veteran's depression from his PTSD and panic disorder.  The examiner assigned a GAF score of 45.

In March 2009, the VA examiner who conducted the July 2008 examination provided an addendum to her report wherein she indicated that the Veteran's PTSD symptoms severely impaired his day-to-day activities and affected the social, family, and recreational areas of the his life.  With regard to the Veteran's employability, the examiner stated that it was more likely than not his PTSD would interfere with his ability to gain or maintain employment.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

A.  PTSD Rating

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9441, since May 24, 2001.  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9441 (2011).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

As noted above, the current claim stems from the Veteran's disagreement with the initial disability rating assigned.  Thus, the Board must analyze the severity of the service-connected PTSD from May 24, 2001, forward.  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.  Upon review of the evidence, the Board finds that the Veteran's PTSD has increased in severity during the appeal period, as evidenced by the increase in symptoms reported and the decrease in the Veteran's overall level of functioning.  Thus, the Board finds that staged ratings are appropriate in this case.

Given the outpatient treatment reports, the October 2001, January 2003, October 2005, and July 2008 VA examination reports, the recorded GAF scores, and the lay evidence of record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran meets the criteria for a 70 percent rating from October 12, 2005, the date on which the evidence identifies more serious symptoms, such as suicidal ideation, and changes in psychosocial status and quality of life.  The Board finds that prior to that date, the Veteran's PTSD had a moderate impact on his overall level of social and occupational functioning.  Thus, a rating greater than 50 percent is not warranted prior to October 12, 2005, as the assigned 50 percent rating adequately compensated him for his level of disability during that time.

In this regard, the Board finds highly probative the October 2001 VA examiner's opinion that the then-current severity of the Veteran's PTSD was moderate.  Although the January 2003 VA examiner indicated an increase in the severity of the Veteran's PTSD symptoms since the October 2001 VA examination, the Board notes that the complained-of symptoms remained the same.  Indeed, the Veteran denied more serious symptoms such as delusion, paranoia, hallucinations, and suicidal or homicidal ideation, plan, or intent.  Further, while the January 2003 VA examiner assigned a GAF score of 50, the Board does not find that score to be reflective of the Veteran's symptoms as discussed in that report.  

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  The January 2003 VA examination report contains no evidence of suicidal or homicidal ideations or obsessional rituals.  The evidence also established that the Veteran had been married for 50 years, had some close friends whom he saw on a regular basis, and spent his leisure time playing guitar, singing, and performing yard work.  The Veteran himself described his overall functioning to be fair and the examiner indicated that the Veteran appeared to have adequate social functioning.  Although the examiner found that he would likely have difficulty in functioning in an occupational setting, the types of symptoms that would coincide with a GAF score of 50 were not noted on examination.  Accordingly, the VA examiner's actual opinion and discussion regarding the level of severity of the Veteran's PTSD are more probative than the GAF score recorded during the examination in terms of evidentiary value.

Further, although outpatient treatment records dated through 2005 recorded GAF scores in the 41-50 range, they also reflected GAF scores in the 51-60 range.  A GAF score of 51-60 is defined as:  "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  Thus, while GAF scores of 45-60 are indicative of moderate to serious impairment, here, the Board finds that the Veteran's level of impairment prior to October 12, 2005, was more moderate than serious.  Indeed, the Veteran's symptoms during that time were generally reported to be anxiety, irritability, depressed mood, sleep impairment, hypervigilance, nightmares, and intrusive thoughts.  Suicidal ideation was consistently denied and there was no evidence of a thought disorder or psychosis.  The Veteran maintained a relationship with his wife and daughter and reported socializing with friends.  Further, while the evidence suggested that the Veteran would have difficulty functioning in an occupational setting, it is not evident from the VA treatment reports and examination reports that the Veteran would have been unable to keep a job during the timeframe in question.  

Thus, although prior to October 12, 2005, the Veteran was assigned GAF scores indicative of serious symptoms, the Board does not find those GAF scores to be consistent with the Veteran's symptomatology demonstrated at that time and therefore, the Board considers that score unrepresentative of the level of disability experienced by the Veteran at that time.  The Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010).  

Since October 12, 2005, however, the Board finds that the Veteran's PTSD symptomatology has approximated occupational and social impairment with deficiencies in most area, including work, family relations, mood, and judgment.  In this regard, the Board finds probative the fact the October 2005 VA examiner noted changes in functioning in the following areas:  affect; mental health; cognition; sleep; health; and social relationships.  Changes in psychosocial status and quality of life were noted in routine responsibilities of self-care, family role functioning, physical health, social and interpersonal relationships, and recreation and leisure pursuits.  Indeed, the VA examiner found that the Veteran's social functioning suffered tremendously as a result of his PTSD symptoms.  During the October 2005 VA examination, the Veteran also reported thoughts of suicide.  

From October 12, 2005, forward, the evidence of record suggests an increase in the intensity of the Veteran's PTSD symptoms, to include: flashbacks; recurrent and intrusive thoughts; social isolation; difficulty falling and staying asleep; hypervigilance; an exaggerated startle response; anxiety; depressed mood; increased irritability; difficulty concentrating; and memory loss.  On examination in July 2008, the Veteran has also endorsed panic attacks and auditory and olfactory hallucinations.  At that time, the VA examiner found the level of the Veteran's PTSD to be severe.  The Veteran has indicated frequent thoughts of suicide since October 2005, but has consistently denied any intent.  However, it was noted that his daughter had removed his gun and ammunition from his home.  The July 2008 VA examiner also opined that the Veteran now suffers from panic disorder with agoraphobia, which appears to have developed in response to his PTSD symptoms.  

Thus, the Board finds that since October 12, 2005, the Veteran's PTSD symptomatology reflects a serious/severe disability and he exhibited the types of symptoms suggestive of a 70 percent rating.  Indeed, the evidence shows that the Veteran would be unable to function occupationally, has impaired judgment and thinking, as evidenced by his frequent thoughts of suicide, suffers from a depressed and anxious mood, and has abandoned his leisure pursuits.  Although the severity of the Veteran's PTSD symptoms has fluctuated since the October 2005 VA examination, as evidenced by the assignment of GAF scores ranging from 45 to 65, the Board finds that his overall level of social and occupational functioning during this time period has been more serious than contemplated by the current 50 percent rating.  It has been noted that the Veteran's PTSD causes a significant impairment in social, occupational, or other important areas of functioning.  Accordingly, the Board finds that the Veteran's PTSD symptomatology has approximated occupational and social impairment with deficiencies in most area, including work, family relations, and mood and judgment since October 12, 2005, and as such, a 70 percent rating is warranted from that date.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's PTSD has likely rendered him unemployable, the evidence does not suggest that the Veteran is totally impaired socially.  The Veteran had been married to his wife for more than 50 years at the time of her death in 2006.  After her death, it was noted that the Veteran had a girlfriend, evidencing his ability to form new relationships.  The Veteran has maintained a close relationship with his daughter and his grandson.  The Veteran also stated that when thoughts of suicide arose, he would talk to friends.  

Although the Veteran may experience a severe degree of social isolation, the evidence does not demonstrate that he is totally impaired.  Thus, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

B.  Entitlement to TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

A review of the record shows that the Veteran has met the schedular criteria for TDIU since May 24, 2001, the date on which his PTSD was evaluated as 50 percent disabling, resulting in a combined disability evaluation of 70 percent.  (In addition to PTSD, the Veteran is service connected for tinnitus, bilateral hearing loss, and cold injuries of the hands and feet.)  

While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As noted in the October 2001 VA examination report, the Veteran dropped out of school in the eighth grade in order to help the family with income.  The Veteran had no further educational accomplishments.  He was self-employed after service as a carpenter and painter until 1990 when he stopped working.  The January 2003 VA examiner indicated that the Veteran would likely have difficulty in occupational functioning based on his PTSD alone.  In July 2007, a VA staff psychiatrist opined that the Veteran's PTSD and depression would make it impossible for him to hold any meaningful employment.  

The July 2008 VA examiner indicated that the severity of the Veteran's PTSD would negatively impact his work performance and interfere with his ability to gain or maintain gainful employment due to his impaired efficiency, productivity, and reliability as a result of his decreased concentration, irritability, impaired social functioning, and increased autonomic arousal.  The examiner opined that the Veteran's problems in these areas would render him unable to work, even though he was retired.  The examiner also indicated that it was not possible to separate the effects of the Veteran's depression from his PTSD and panic disorder.  In a March 2009 addendum, the examiner reiterated that it was more likely than not his PTSD would interfere with his ability to gain or maintain employment.  

In consideration of the above, especially given the combined effect of his various service-connected disabilities, the Board finds that the evidence as a whole tends to support a finding that the Veteran's service-connected disabilities make him unable to obtain and maintain substantially gainful employment.  It is clear that the Veteran's PTSD impacts his occupational impairment.  The Board finds the opinions of the VA staff psychiatrist and the July 2008 VA examiner compelling, especially given the July 2008 examiner's description of the effects of PTSD on the Veteran's employability.  The evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in February 2002.  He was also assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran also elected not to have a hearing in connection with his appeal.  The Veteran has not indicated that there are outstanding records for the time period in question that VA should have obtained, and the Board is aware of none.

Further, the Veteran was afforded several VA examinations in connection with his service connection claim and his appeal of the disability ratings assigned.  The VA examiners conducted thorough examinations of Veteran and made all findings necessary to apply the rating criteria, to include the assignment of GAF scores.  The examiners also considered the Veteran's lay statements concerning the severity of his symptoms.  The Board is satisfied that the examination reports and VA outpatient treatment records contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that an extended period of time has gone by since the July 2008 VA examination.  However, the Veteran has not asserted, nor does the evidence demonstrate, that his PTSD symptomatology has worsened and undergone some material change since the July 2008 VA examination.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Thus, the Board finds that the duty-to-assist requirements have been met.  


ORDER

Entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD prior to October 12, 2005, is denied.

Entitlement to a disability rating of 70 percent for service-connected PTSD is granted as of October 12, 2005, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


